Steuer, J.
(dissenting). Although the question involved in this appeal is one of the admissibility of evidence, some mention of the substantive facts is necessary. This is a consolidated action arising out of a collision between two automobiles. Each driver sued the other, and a passenger sued both. Under the circumstances it makes for easier understanding to refer to the drivers by name. Both drivers were proceeding in an easterly direction on the Long Island Expressway. Cintron claims that Carroll suddenly passed him at a high rate of speed. Carroll’s car was hauling a trailer. Cintron claims that Carroll having passed him turned into his lane and the trailer, in this operation, struck his car, causing Cintron to hit his head against his own car whereby he lost consciousness and consequently control of his car. Carroll contends that Cintron cut across his lane and that by driving onto the grass shoulder he was able to avoid any contact with the Cintron car, which he agrees was out of control. He further contends that Cintron lost control due to an attack of unconsciousness from causes other than the alleged collision. The jury accepted Carroll’s version and rejected Cintron’s.
On this appeal Cintron claims that the verdict was influenced by the reception of two hospital records which he claims were *167improperly received. These records deal with Cintron’s hospitalization on two prior occasions. They were offered to show that Cintron was subject to loss of consciousness. The record, compiled by the appendix method, is not clear as to what took place on the original offer. However, there apparently was no objection on the ground that the hospitalizations themselves were irrelevant facts, as where evidence of prior accidents would be inadmissible. Nor was any such contention advanced. Instead, objection took the form of applications to strike specific entries. This practice was perfectly proper, though the court was equally correct in denying the motions.
Some confusion has arisen in connection with the admissibility of certain portions of hospital records. Entries in hospital records are admissible with no foundation other than identification where they are made in the regular course of the business of the hospital. That business is the treatment of the patient. This includes the diagnosis upon which the treatment was based and such facts, and even assumptions (Tyson v. Bittner, 3 A D 2d 861), as to the patient’s condition and physical history as gave rise to the diagnosis (Roberto v. Nielson, 262 App. Div. 1035, affd. 288 N. Y. 581). Entries which do not bear upon diagnosis are not admissible (Williams v. Alexander, 309 N. Y. 283.*).
Applying these principles to the portions of the hospital records allowed, it is seen that on both occasions Cintron was brought to the hospital in either a comatose or unconscious condition. Nothing could be more important to a determination of the indicated treatment than a diagnosis of the cause of the condition. There can be little doubt that plaintiff’s history of alcoholism, with its attendant symptom of loss of consciousness, was a tool of diagnosis.
In our opinion the trial court exhibited complete understanding of the principles and ruled accordingly.
The judgment should be affirmed.
Eager, J. R, and Tilzer, J., concur with McNally, J.; Steuer, J., dissents in opinion in which Markewich, J., concurs.
Judgment reversed, on the law, and a new trial ordered, with costs to abide the event.

 The case below (285 App. Div. 819), in the dissenting opinion of Beldock, J. .which conforms to the Court of Appeals decision, gives a perfect example of the distinction. While the fact that the injured person was in an auto accident is helpful to diagnosis and is admissible, the details of how the accident happened can give no assistance to the doctor and should be excluded.